                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

UNITED ROAD LOGISTICS, LLC,

      Plaintiff,                                  Case No. 19-cv-12767
                                                  Hon. Matthew F. Leitman
v.

OPTION ONE CARRIERS, LLC,

     Defendant.
__________________________________________________________________/

                 ORDER TERMINATING DEFENDANT’S
               MOTION TO COMPEL (ECF No. 39) AS MOOT

      On February 19, 2021, Defendant Option One Carriers, LLC filed a motion to

compel the deposition of a corporate representative of Plaintiff United Road

Logistics, LLC. (See Mot., ECF No. 29.) During a status conference that the Court

held on February 23, 2021, the parties informed the Court that the motion had been

resolved. (See Dkt.)    Accordingly, the Court TERMINATES the motion AS

MOOT.

      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: April 28, 2021




                                        1
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on April 28, 2021, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       2
